ORDER
Considering the application of petitioner, Kelle Hinson-Lyles, for admission to the practice of law,
IT IS HEREBY ORDERED that the application be denied. The application makes no showing of facts relating to petitioner’s character and fitness to practice law that have changed since this court denied her prior applications in In re: Hinson-Lyles, 02-2578 (La.12/3/03), 864 So.2d 108, and In re: Hinson-Lyles, 04-0553 (La.4/2/04), 869 So.2d 866. Once an applicant is denied admission to the bar, this court will not consider a subsequent application for admission absent a showing *722of changed circumstances. See In re: Jordan, 00-3006 (La.12/15/00), 775 So.2d 1065.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana
CALOGERO, C.J., and Traylor, J„ would grant the writ.